SUMMERS, Justice
(dissenting).
My objection to the majority- opinion is essentially the same as that contained in the other dissents filed herein. This court should not consider • on appeal what is claimed to be an omission in the general charge, unless an objection has been made to the general charge setting forth wherein it is deficient and the’ trial court has been given an opportunity to" rale thereon. -A bill of exceptions-must -then-'b'e- reserved to -the trial court ruling to permit this court to rule on the sufficiency of the charge. R.S. *71115 :391. None of these requirements were satisfied and this court is in error when it ventures heyond the law to grant relief to this accused.
I respectfully dissent.